While A. Conan Doyle should not be confused "with Thomas H. Doyle, presiding judge of this court," neither should Bessie, the medium's patron, be confused with E.S. Bessey, associate judge of this court and writer of the opinion. I am reliably informed that there is no relationship either by affinity or consanguinity between either of the Doyles or either of the Besseys.
Verily, the spirit of regulation is abroad in the land. For some time most of the states have been regulating the mediums of communication between human beings such as the telephone and telegraph. Now this state proposes to regulate the mediums of communication with the spirit world. The maxim is, sic ad astra. Certainly, further than this we cannot go.
Again, is the statute in question merely regulatory or is it prohibitory? Any ex-saloon keeper can explain the difference between regulation and prohibition. Can the state constitutionally prohibit communication with the spirit world, with which, so far as I am advised, we are at peace? If it cannot, can it, under the Fourteenth Amendment, deny the mediums of such communication a reasonable compensation for the services rendered? These queries appear to me to be pertinent in the instant case. *Page 328 
However, assuming that the statute in question is not in contravention of the commerce clause of the federal Constitution, and that the state has power to regulate, I concur, because the medium in question had never filed her schedule or rates with the State Corporation Commission.